Citation Nr: 1723691	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-27 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of a left great toe implant, on an extraschedular basis.

2.  Entitlement to a rating in excess of 30 percent for right metatarsophalangeal and right foot osteoarthritis (except for a period when a temporary total rating was in effect), on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to December 1981.  He had additional service with the Army Reserve, to include periods of active duty for training (ACDUTRA) from May to August 1975 and from December 1978 to June 1979.

These matters initially came before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied entitlement to a rating in excess of 30 percent for residuals of a left great toe implant and denied entitlement to a rating in excess of 20 percent for right metatarsophalangeal and right foot osteoarthritis.

In January 2013, the RO granted a temporary total (100 percent) rating for right metatarsophalangeal and right foot osteoarthritis, from January 31, 2012 through May 30, 2012.  A 30 percent rating was assigned, from May 31, 2012.  As the Veteran was granted a total rating from January 31, 2012 through May 30, 2012 for his service-connected right foot disability, the rating for this service-connected disability during this period will not be addressed by the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In February 2014, the Board remanded these matters for further development.  As explained in the remand, the Veteran was rescheduled three times for a Board hearing at the RO, but he failed to report to the hearing.  Thus, his request for a Board hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

In September 2016, the Board denied a rating in excess of 30 percent for residuals of a left great toe implant and granted a 30 percent rating (but no higher) for right metatarsophalangeal and right foot osteoarthritis.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In January 2017, the Appeals Management Center implemented the Board's September 2016 decision and granted an increased (30 percent) rating for right metatarsophalangeal and right foot osteoarthritis, from August 21, 2008.

In May 2017, the Court set aside the Board's September 2016 decision, in part, and remanded the case for readjudication in compliance with directives specified in a May 2017 Joint Motion filed by counsel for the Veteran and VA.  The parties to the Joint Motion specified that they only sought remand as to that portion of the Board's decision in which the Board determined that a referral of the Veteran's increased rating claims for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) (2016) was not warranted.

As a final preliminary matter, the Board notes that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities was most recently remanded by the Board in September 2016 for further development.  This matter has not yet been returned to the Board for further adjudication and will not be addressed at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to 38 C.F.R. § 3.321 (b)(1), the Under Secretary for Benefits or the Director of Compensation Service (Director) is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111   (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The parties to the Joint Motion agreed that further consideration should be given to whether the Veteran's increased rating claims should be referred to the Director for consideration of extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  In particular, the parties noted a June 2010 VA podiatry outpatient note which reveals that the Veteran reported that he was "developing [d]epression from [c]hronic unremitting pain of the feet."  The parties explained, in pertinent part, that it was unclear as to whether the Veteran's current disability ratings compensate him for any symptoms of depression as a result of his foot pain.

The Veteran's service-connected foot disabilities are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5284 as foot injuries, other.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2016).  Additional diagnostic codes are available for various other foot impairments, including flatfoot, weak foot, claw foot (pes cavus), metatarsalgia, hallux valgus, hallux rigidus, hammer toe, and malunion/nonunion of the tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5283 (2016).  The depression which has been associated with the Veteran's service-connected foot disabilities is not contemplated by the applicable rating criteria.  Moreover, the Veteran reported during the June 2010 VA podiatry evaluation that he was "struggling to get through [his] daily work day" due his foot symptoms, he reported during a June 2015 VA foot examination that it was hard to find employment after he quit his job because it was difficult to stand on his feet, and he has reported that his service-connected foot disabilities prevent him from securing or following any substantially gainful occupation (see a July 2014 "Veteran's Application for Increased Compensation Based on Unemployability" form (VA Form 21-8940)).  Therefore, the rating criteria are not adequate and there is evidence that the Veteran's service-connected foot disabilities may have resulted in marked interference with employment.  Hence, a remand is warranted, pursuant to the instructions in the Joint Motion, for referral of the Veteran's claims to the Director for consideration of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Thereafter, refer to the Director of Compensation Service the issues of (1) entitlement to an increased rating for residuals of a left great toe implant and (2) entitlement to an increased rating for right metatarsophalangeal and right foot osteoarthritis, both on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1).  

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the Director for review.

The Director (or his designee) should issue a memorandum addressing whether, at any point since August 2007, the Veteran is entitled to (1) a rating higher than 30 percent for residuals of a left great toe implant on an extraschedular basis and (2) a rating higher than 30 percent for right metatarsophalangeal and right foot osteoarthritis on an extraschedular basis. 

The memorandum should specifically consider and discuss the June 2010 VA podiatry outpatient note which reflects that the Veteran was developing depression from chronic unremitting pain of the feet, as well as the Veteran's contentions pertaining to the impact of his service-connected foot disabilities on his employment and daily life. 

2.  If any benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC) that considers all additional relevant evidence received since the most recent SSOC in June 2015.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




